EXHIBIT 10.8


AFFYMETRIX, INC.
RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


[Name]                                                                            
Award Number:                        [Award Number]
[Address]                                                                      ID:                                                            
[Employee Identifier]
                                                
Plan:                                                      Affymetrix, Inc.
Amended and Restated
2000 Equity Incentive Plan (the "Plan)


1.    Grant of Restricted Stock Units.  AFFYMETRIX, INC., a Delaware corporation
(the "Company") hereby grants to [Name] ("Recipient") the number of restricted
stock units as specified below (the "RSUs"), subject to (i) the Terms and
Conditions of RSUs attached as Exhibit A, and (ii) the Plan incorporated herein
by reference.


2.    Definitions.  As used in this Agreement, including the Terms and
Conditions of RSUs attached as Exhibit A, the following terms shall have the
meanings set forth in this Section 2.


Grant
Date:                                                                      [Grant
Date]
Number of Shares:                                                 [Number of
Shares]
Vesting Commencement Date:               [Vesting Commencement Date]
Settlement Date:                            For each RSU, except as otherwise
provided in Exhibit A hereto, the date on which such RSU
                                                    becomes vested in accordance
with the vesting schedule set forth below.

Vesting Schedule:


Shares                                                                            Vest
Date


[Number of Shares]                                        [Vest Date]




AFFYMETRIX, INC.


/s/ Frank Witney
______________________________
Frank Witney

--------------------------------------------------------------------------------



Exhibit A
TERMS AND CONDITIONS OF RSUs
1.    Grant.  Pursuant to the Restricted Stock Unit Grant Notice (the "Grant
Notice") to which these Terms and Conditions are attached (together with the
Grant Notice, this "Agreement"), AFFYMETRIX, INC., a Delaware corporation (the
"Company"), has granted to Recipient the right to receive the number of
Restricted Stock Units (the "RSUs") under the Plan as set forth in the Grant
Notice (terms used but not defined herein have the meaning set forth in the
Grant Notice or the Plan).  Each RSU represents the right to receive on a date
determined in accordance with this Agreement one (1) Common Share.
2.    Settlement of RSUs.  The Company shall issue to Recipient, on the
Settlement Date with respect to each RSU to be settled on such date, one (1)
Common Share.  The Company will not issue any shares hereunder if the issuance
of shares at that time would violate any law or regulation and shall not be
required to issue any fractional shares.
3.    Tax Treatment.  Any withholding tax liabilities incurred in connection
with the grant or vesting of the RSUs or the issuance of the Common Shares or
otherwise incurred in connection with the RSUs and any other amounts or rights
hereunder shall be satisfied by (x) only at the option and request of the
Company, Recipient paying to the Company in cash or by check an amount equal to
the minimum amount of taxes that the Company concludes it is required to
withhold under applicable law within one business day of the day the tax event
arises or (y) unless not permitted by the Committee or the Board, the Company
withholding a portion of the Common Shares that would be issued on settlement of
the vested RSUs having a fair market value approximately equal to the minimum
amount of taxes that the Company concludes it is required to withhold under
applicable law.  Notwithstanding the foregoing, Recipient acknowledges and
agrees that he or she is responsible for all taxes that arise in connection with
the RSUs.  The Company shall not be obligated to release any shares to Recipient
unless and until satisfactory arrangements to pay such withholding taxes have
been made and shall be entitled to withhold from any amounts or shares due to
Recipient hereunder or otherwise in an amount sufficient to pay its withholding
obligations.  This Agreement and the RSUs are intended to comply with the
short-term deferral rules of Section 409A of the Code and the Treasury
Regulations thereunder and shall be interpreted in a manner consistent with that
intention.
4.    Vesting.  The RSUs shall become vested in installments, as shown in the
Grant Notice.  No additional shares become vested after Recipient's service in
any one of the positions of an employee, consultant or director of the Company
(or a subsidiary of the Company) has terminated for any reason.
5.    Termination of Service.  If Recipient's service in any one of the
positions of an employee, consultant or director of the Company or a subsidiary
of the Company terminates for any reason, then all RSUs that have not vested on
or before the date of termination of service shall automatically be forfeited to
the Company and all of Recipient's rights with respect thereto shall cease
immediately upon termination. The Company determines when Recipient's service
terminates for this purpose.
6.    Leaves of Absence.  For purposes of this Agreement, service does not
terminate as a result of a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of service is required by the terms of the leave or by
applicable law; provided that service shall terminate when the approved leave
ends, unless Recipient immediately returns to active work.
7.    Restrictions on Transfer.  Recipient may not sell, transfer, pledge or
otherwise dispose of any of the Common Shares underlying the RSUs until after
the applicable shares have been issued to Recipient on the schedule set forth in
the Grant Notice and may not sell, transfer, pledge or otherwise dispose of the
RSUs, other than transfer by will or by the laws of descent and distribution.
 Recipient further agrees not to sell, transfer or otherwise dispose of any
shares at a time when applicable laws or Company policies prohibit a sale,
transfer, pledge or other disposition.  Recipient agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate "stop transfer" instructions to its transfer agent.
8.    Stock Certificates.  Certificates evidencing the Common Shares that are
issued hereunder shall be registered in the name of Recipient on the stock
transfer books of the Company.
9.    Stockholder Rights.  Recipient will have no voting or other rights with
respect to the Common Shares underlying the RSUs until such shares are issued in
accordance with this Agreement.
10.  No Retention Rights.  The RSUs and this Agreement do not give Recipient the
right to be retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate
Recipient's service at any time, with or without cause.
11.  Adjustments.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this Agreement may be
adjusted pursuant to the Plan.
12.  Applicable Law.  This Agreement will be interpreted and enforced under the
laws of the State of Delaware (without regard to their choice-of-law
provisions).
13.  The Plan and Other Agreements.  The text of the Plan is incorporated in
this Agreement by reference.
This Agreement and the Plan constitute the entire understanding between
Recipient and the Company regarding this Agreement. Any prior agreements,
commitments or negotiations concerning the RSUs are superseded. This Agreement
may be amended only by another written agreement.


BY ACCEPTING THIS AWARD, RECIPIENT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.

